Citation Nr: 0702518	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to June 
1973.  He died in March 2002, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.

In March 2006, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  The requested 
VHA opinion was promulgated later that month, and was 
provided to the appellant in May 2006.  In attached 
correspondence, the appellant was informed that she had 60 
days in which to review the medical opinion and send any 
additional evidence or argument she wished to submit.  
Further, she was informed that if the Board did not hear from 
her by the end of that 60-day period, it would assume she had 
no further evidence or argument to submit and would proceed 
with her appeal.  The 60-day period has passed, and no 
response appears to be of record from the appellant regarding 
the May 2006 correspondence.  Accordingly, the case is now 
ready for further appellate review


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran underwent surgical 
revision of a ventral incisional hernia with recurrent 
incarceration at a VA medical facility in November 2000.

3.  The veteran died in March 2002.  His death certificate 
lists his immediate cause of death as respiratory failure due 
to (or as a consequence of) acute renal failure, due to (or 
as consequence of) cardiomyopathy, due to (or as a 
consequence of) hyperkalemia.  In addition, sepsis is listed 
as a significant condition contributing to death but not 
resulting in the underlying cause given.

3.  The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
the result from carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident of fault on 
the part of the VA, nor as the result of an event that was 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  In this case, the appellant 
was provided with pre-adjudication notice by letters dated in 
November 2002 and March 2003, both of which were clearly 
prior to the May 2003 rating decision that is the subject of 
this appeal.  Taken together, these letters summarized the 
criteria for establishing the benefit sought on appeal, 
informed the appellant of what information and evidence she 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the appellant to advise VA 
of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding of 
Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although no such 
notification appears to have been provided to the appellant 
in this case, it is unclear whether the holding in 
Dingess/Hartman is even applicable as it involves a claim for 
compensation under 38 U.S.C.A. § 1151, as opposed to a claim 
of service connection.  Moreover, even if it is applicable, 
for the reasons detailed below the Board finds that the claim 
must be denied as the preponderance of the evidence is 
unfavorable.  Consequently, any deficiency as to the notice 
mandated by Dingess/Hartman is rendered moot.

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The Board notes that the appellant 
and her representative have had the opportunity to present 
evidence and argument in support of this claim.  She 
indicated on her May 2004 VA Form 9 (Appeal to the Board) 
that she did not want a Board hearing in conjunction with 
this appeal.  Further, pertinent medical records were 
obtained in conjunction with this case, and nothing indicates 
that the appellant has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, a VA medical opinion was obtained regarding this 
case in May 2003, as well as the March 2006 VHA medical 
opinion noted in the Introduction.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert , 1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress.  See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under § 1151.  In 
pertinent part, Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service- connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that 

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death,  it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for the cause of the veteran's death.

By way of background, the Board notes that the veteran died 
in March 2002.  His death certificate lists his immediate 
cause of death as respiratory failure due to (or as a 
consequence of) acute renal failure, due to (or as 
consequence of) cardiomyopathy, due to (or as a consequence 
of) hyperkalemia.  In addition, sepsis is listed as a 
significant condition contributing to death but not resulting 
in the underlying cause given.

The appellant asserts that a November 2000 VA incisional 
ventral hernia repair with mesh placement was not correctly 
performed and was complicated by a post-operative infection 
which ultimately led to his demise.

The record confirms the veteran underwent surgical revision 
of a ventral incisional hernia with recurrent incarceration 
at a VA medical facility in November 2000.  In addition, a 
subsequent August 2001 hospital summary reflects that the 
veteran was admitted with the diagnosis of "post-abdominal 
resection and umbilical hernia repair with subsequent 
fistulization in the anterior abdominal wall."  The veteran 
subsequently underwent a major gastric resection with closure 
of an abdominal abscess and fistula and mesh removal.  

No competent medical opinion appears to be of record which 
supports the appellant's contentions, or which otherwise 
shows that the cause of the veteran's death was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  In fact, there is competent medical evidence 
against such a finding, specifically the May 2003 VA medical 
opinion and the March 2006 VHA opinion.

In pertinent part, the May 2003 VA medical opinion states 
that the veteran "certainly did have a bad outcome with 
post-operative intraabdominal infection, but he never came 
back to the clinic after December 29, 2000, for surgical 
care."  The VA clinician who promulgated this opinion 
commented that "I see nothing in the hospital records from 
the VA Medical Center ... that indicates any evidence of gross 
negligence or improper care as posed by the 1151 claim."  

In March 2006, the Board requested a VHA medical opinion with 
respect to this case, which was promulgated later that same 
month.  After summarizing the relevant facts in a Narrative 
section, the clinician who promulgated this opinion responded 
as follows:

1.  What was the etiology of the 
veteran's 2001 post-umbilical hernia 
repair intraabdominal infection?

According to my review and as stated in 
the narrative, this was a ventral hernia 
repair and the infection was in the 
abdominal wall where the mesh was located 
rather than intraabdominal.  The Stoppa 
repair is an excellent repair and a very 
good choice by the surgeon.  I have used 
this repair on many occasions.  There is 
a small incidence of mesh/wound infection 
that is well documented in the surgical 
literature.  Prophylactic antibiotics and 
skin precautions at surgery are 
recommended and were adhered to in this 
case.  Potential causes of infection 
include: colonization from skin, 
hematogenous and a break in surgical 
techniques.  The cause of his infection 
can not be determined with absolute 
certainty but it is a known complication 
of this type of surgery.

I see no evidence of negligence or 
improper care.

2.  Did the veteran receive proper wound 
care following his November 2000 VA 
surgical procedure?

Yes.  The indications for surgery, the 
pre-operative workup, the choice and 
performance of the procedure and the 
postoperative care were well within 
medical and surgical standards of care.  
The patient did not return to the VA 
clinic as requested.  Therefore, the VA 
was unable to provided needed wound care 
for his infection.

I see no evidence of negligence or 
improper care.

3.  What is the relationship, if any, 
between the veteran's 2001 post-operative 
intraabdominal infection and his demise?  

The patient was discharged to be followed 
in the clinic, but it appears he did not 
return after the December 2, 2000 visit 
as requested.  It also appears that he 
chose to seek other care alternatives 
outside the VA system in March 2001.  If 
my records are complete, resolution of 
his abdominal wall infection could have 
been potentially minimized and/or 
resolved between the time he left the VA 
clinic and his appearance at the non VA 
facility.  At that point, his infection 
was very significant and with good 
patient follow-up and compliance, the 
issues can be resolved without such 
disastrous results.  It appears from the 
records supplied to me, the patient was 
not compliant for the 3 month interval 
from his last VA clinic visit on December 
29, 2000 until his admission to a non VA 
hospital in March 2001.  The patient's 
non-compliance may have contributed to 
his renal insufficiency but his ultimate 
demise was secondary to his associated 
co-morbidities.

I see no evidence of negligence or 
improper care.

In short, as detailed above, the only competent medical 
evidence to address this claim is against a finding that the 
cause of the veteran's death was the result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As such, the preponderance of the evidence is 
unfavorable, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


